OPINION
DALLY, Commissioner.
This is an appeal from a conviction for the offense of robbery by assault in violation of our former Penal Code; the robbery was committed on April 24, 1973; punishment was assessed by the court at imprisonment for 25 years.
We are confronted at the outset with a fundamentally defective indictment. As in Lucero v. State, 502 S.W.2d 128 (Tex.Cr. App.1973) (case one), the indictment here fails to allege to whom the property allegedly taken belonged. For this reason, the indictment is fundamentally defective, and the conviction must be reversed. Bouie v. State, 528 S.W.2d 587 (Tex.Cr.App.1975); Arline v. State, 529 S.W.2d 73 (Tex.Cr.App. 1975); French v. State, 531 S.W.2d 613 (Tex.Cr.App.1975); Batro v. State, 531 S.W.2d 614 (Tex.Cr.App.1975).
The judgment is reversed and the prosecution under this indictment is ordered dismissed.
Opinion approved by the Court.